UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1815




In re:   TARIQ LIYUEN ADEVEMI BELT,



                Petitioner.



                On Petition for a Writ of Mandamus.
             (1:03-cr-00376-WDQ-1; 8:10-cv-02921-PJM)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Tariq Liyuen Adevemi Belt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tariq    Liyuen      Adevemi       Belt    petitions       for   a   writ   of

mandamus complaining of various wrongs committed by the district

court and his former attorney in his criminal case and his post-

conviction proceedings.            He requests $19 million in compensation

and that his petition and all documents and opinions relating to

his cases be sealed and not released to the public through the

internet or otherwise.            We conclude that Belt is not entitled to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary        circumstances.           Kerr    v.    United    States

Dist.    Court,      426   U.S.     394,    402        (1976);    United      States     v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                          Mandamus may

not be used as a substitute for appeal.                     In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). Additionally, mandamus

relief is available only when the petitioner has a clear right

to the relief sought.             In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Belt is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny his motion to seal documents and deny

the    petition   for      writ   of   mandamus.          We     dispense     with     oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3